Citation Nr: 1627074	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a right hip disability.

2.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a left hip disability.

3.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a lumbar spine disability.

4.  Whether new and material evidence has been received to reopen a previously denied service connection claim for left shoulder disability.

5.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a right ankle sprain disability.

6.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a left ankle sprain disability.
REPRESENTATION

Appellant represented by:	Don E. Cupp, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a July 2013 Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.  

The originating agency also adjudicated claims of service connection for traumatic brain injury (TBI), and increased ratings for headaches, plantar fasciitis, and residuals of injury to third finger of the left hand, with fracture and torn tendon status post repair.  The Veteran perfected appeals on these matters, but they have not been certified for appeal.  Correspondence in January 2016 letter acknowledges the Veteran's hearing request regarding these additional matters and advises that a Board videoconference hearing will not be scheduled until further notice.  As these matters are not ripe for appellate review, they will not be addressed any further at this time.  

In January 2015, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issues of service connection for bilateral hip disability, bilateral ankle disability and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 2010 decision, the RO denied service connection for left shoulder disability, right ankle sprain, left ankle sprain, right hip bursae injury, left hip disability, and thoracolumbar spine disability; new and material evidence was not received within a year of the decision.

2.  The evidence received since the July 2010 RO decision, relates to unestablished facts necessary to substantiate the service connection claims for left shoulder disability, right ankle sprain, left ankle sprain, right hip bursae injury, left hip disability, and thoracolumbar spine disabilities, and raises a reasonable possibility of substantiating the claims.  

3.  Resolving reasonable doubt in the Veteran's favor, a continuity of symptomatology beginning in service for lumbar spondylosis is shown.  


CONCLUSIONS OF LAW

1.  The July 2010 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

2.  The Veteran has submitted new and material evidence to reopen his service connection claims for bilateral hip, bilateral ankle, left shoulder and low back disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for lumbar spondylosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The VCAA does not preclude the Board from adjudicating the petitions to reopen and service connection for lumbar spondylosis.  This is so because the Board is taking fully favorable action by reopening the service connection claims and granting service connection for lumbar spondylosis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
	
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The service connection claims for left shoulder disability, right ankle sprain, left ankle sprain, right hip bursae injury, left hip disability, and thoracolumbar spine disability were denied in a July 2010 RO decision due to absence of current disability.  The Veteran did not appeal the decision, nor did he submit new and material evidence within the remaining appeals period.  The July 2010 RO decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The evidence of record at the time of the July 2010 RO decision includes: service treatment records (STRs) submitted by the Veteran, application for VA disability compensation and October 2009 Thomas Chittenden Health Center records.  

Since the July 2010 RO decision, newly received evidence includes April 2013 private orthopedic evaluations by Dr. Q.  In his April 2013 medical evaluations and opinions, Dr. Q confirms current diagnoses for the affected joints and furnishes positive medical opinions.  Dr. Q's reports are presumed credible for purposes of reopening the claims.  Justus, supra.  The Board considers Dr. Q's April 2013 medical opinions and evaluations to be new and material evidence for each of the claimed disabilities.  Shade, supra.; 38 C.F.R. § 3.156.  The service connection claims for left shoulder disability, right ankle sprain, left ankle sprain, right hip bursae injury, left hip disability, and thoracolumbar spine disability are reopened.  Except from the thoracolumbar spine disability, they are addressed in the remand section below. 

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Degenerative arthritis is a chronic disease.  Notably, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Under 38 C.F.R. § 3.303(b), when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

The Veteran's DD 214 reflects that he served in combat.  He earned numerous decorations, including as an Army Ranger, special operations combat medic, parachutist and scuba diver.  

April 2007 service treatment records (STRs) reflect that the Veteran developed lumbar muscle spasm from physical exertion during a combat operation.  He described it as severe, sharp and constant pain unresponsive to treatment.  Clinical lumbar evaluation showed a very tight musculature and a right list of the spine.  The clinician also observed a very antalgic gait and inability to move due to pain.  X-rays were negative for fracture.  Neurological findings were intact.  The clinician assessed lumbar muscle spasm and provided intravenous pain relief.  The Veteran was removed from combat missions until further medical clearance.  A follow up indicates that the Veteran minimized his symptoms in order to return to full duty.  Approximately 10 days later, he was cleared for assault duties.  The notes reflect that he successfully participated in combat operations without back problems.  

In April 2013, Dr. Q furnished a medical examination with a positive nexus opinion.  He stated that the Veteran had osteoarthritis with degenerative arthritis of the lumbar spine.  He attributed it to physical exertion, to specifically include combat activities, during active service.

In May 2013, the Veteran was afforded a VA orthopedic examination.  The examiner diagnosed lumbar muscle spasm and strain from the April 2007 STRs.   He determined that the X-ray studies did not show degenerative arthritis.  He expressed a negative medical opinion.  He cited STRs indicating that the lumbar muscle spasm and strain had fully resolved shortly after April 2007 treatment and absence of degenerative findings on the current X-ray report.     

May 2013 private lumbar spine X-ray report from Dr. Q includes a finding of degenerative osteophytoses, L1 and L2 vertebral bodies and possible Schmorl node from concave defects.   

In August 2013, Dr. Q reported that the private lumbar spine X-ray findings warranted a diagnosis of degenerative joint and degenerative disc disease of the lumbar spine.  

In August 2013, a VA treatment record reflects that private March 2013 X-ray and July 2013 VA X-ray studies were compared.  The VA radiologist diagnosed small lumbar osteophytes, L1 and L5 ascribed to early spondylosis.   

In January 2014, a VA radiologist reviewed the private lumbar spine X-ray report from Dr. Q and considered the presence of degenerative disc and joint disease.  She provided a detailed explanation as to why these disease processes were not supported by the findings from the private X-ray report used by Dr. S.  

A private magnetic resonance imaging (MRI) study from March 2015 reflects that lumbar spondylosis was found and a degenerative change was noted at the L1 vertebral body.  

The Veteran contends that he developed chronic low back disability in service from physical exertion.  His reports of physical exertion are well supported by service department records, to specifically include combat, parachuting and diving activities.  They are consistent with the circumstances of his service and are credible.  38 U.S.C.A. § 1154(b).  Although there is conflicting evidence as to whether the Veteran currently has degenerative joint disease or degenerative disc disease of the lumbar spine, the Board finds the August 2013 VA X-ray report and March 2015 private MRI report persuasive to show spondylosis of the lumbar spine.  The additional evidence supporting a nexus through a continuity of symptomatology includes lay statements, in-service complaints of back pain, well documented history of highly exertive activity in service and action taken to file a claim a year after separation.  Resolving all doubt in the Veteran's favor, service connection for spondylosis of the lumbosacral spine is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b).  


ORDER

New and material evidence having been submitted, the claim of service connection for a right hip disability is reopened, and to this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of service connection for a left hip disability is reopened, and to this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of service connection for a lumbar spine disability is reopened, and to this extent, the appeal is allowed.

Service connection for spondylosis of the lumbosacral spine is granted.

New and material evidence having been submitted, the claim of service connection for a left shoulder disability is reopened, and to this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of service connection for a right ankle sprain disability is reopened, and to this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of service connection for a left ankle sprain disability is reopened, and to this extent, the appeal is allowed.


REMAND

Another VA orthopedic examination is needed for the claimed bilateral hip, bilateral ankle and left shoulder disabilities.  The Veteran contends that the May 2013 VA orthopedic examination is inadequate due to the VA examiner's bias against the Veteran's private physician (Dr. Q.) and inappropriate comments made during the course of clinical evaluation.  While the Board does not detect any indication of bias, the medical evidence is conflicting and it would be helpful to obtain additional evidence to aid in the adjudication of the claims.  

Then, review of the record shows that the service treatment records (STRs) have been exclusively submitted by the Veteran.  A STR request to the Records Management Center (RMC) or appropriate custodian is needed to ensure that a complete copy of the STRs are of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the RMC or appropriate custodian for a complete copy of the Veteran's STRs.  Make as many requests as needed to obtain these records or until it is clear further efforts would be futile.  Document all correspondence.

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran.  Inform the Veteran that he may also submit any additional records in his possession that he has not previously submitted.  

2.  Obtain the Veteran's complete VA treatment records from the Manila VA Medical Center.  Request that the Veteran identify any recent private medical treatment for claimed bilateral hip, bilateral ankle and left shoulder disabilities.  Take appropriate action based upon his response.  

3.  Schedule the Veteran for an orthopedic evaluation by a board certified orthopedic surgeon, if one is available, otherwise a physician other than the May 2013 VA examiner, to determine the nature and etiology of the Veteran's claimed bilateral hip, bilateral ankle and left shoulder disabilities.  The electronic claims folder must be made available and reviewed by the examiner.  

A complete orthopedic evaluation for the affected joints, to include appropriate radiographic studies and any additional testing must be completed. 

The examiner must provide the following medical opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any hip disability is related to active service or that arthritis of either hip was manifest within the first post-service year?

(b)  Is it at least as likely as not (50 percent probability or greater) that any ankle disability is related to active service or that arthritis of the ankles was manifest within the first post-service year?

(c)  Is it at least as likely as not (50 percent probability or greater) that any left shoulder disability is related to active service or that arthritis of the left shoulder was manifest within the first post-service year?
 
In addressing these questions, the examiner must review and comment on the March 2013 and April 2013 private orthopedic evaluations by Dr. Q and the Veteran's history of activity during combat operations and parachute jumps in service.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians.  His reports must be acknowledged and duly considered in explaining the medical opinion.  

If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  Readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case with notice to the Veteran and his representative and an opportunity for response.  Return the appeal to the Board for further appellate review, as appropriate.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


